                                                                                            FILED
                                                                                   2020 Feb-24 PM 04:46
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 IBRAHIM ABDULDAIEM,                       )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No.: 4:19-cv-01328-ACA-JHE
                                           )
 WILLIAM P. BARR, et al.,                  )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION

      On January 17, 2020, the magistrate judge entered a report, recommending

that the parties’ joint motion to dismiss (doc. 7) be granted and the petition for writ

of habeas corpus be dismissed as moot based on Petitioner Ibrahim Abduldaiem’s

release from ICE custody on an order of supervised release. (Doc. 8). Although the

magistrate judge advised Mr. Abduldaiem of his right to file specific written

objections within fourteen days, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Because

Mr. Abduldaiem is no longer in ICE custody, the court cannot provide meaningful

relief. Thus, the court finds that the petition for writ of habeas corpus is moot. See

Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). Accordingly, the court
WILL GRANT the joint motion to dismiss (doc. 7) and WILL DISMISS the

petition WITHOUT PREJUDICE.

     The court will enter a separate order consistent with this opinion.

     DONE and ORDERED this February 24, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                            2
